Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 1-22 are pending

Response to Applicant Remarks
	Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  
Applicant’s argues that “Davis with Shafer still does not disclose or suggest  ‘distinguishing, by the processing circuit, the movement of the tag [made by the first individual] from movement caused by an inanimate object based on comparing the movement to a predefined movement pattern corresponding to an ambient vibration,’”.  (Applicant’s 5/4/22 remarks, p.10).  The examiner respectfully disagrees.
The examiner understands Davis to utilize patterns to distinguish ambient vibration. "As shown in FIG. 21 the vibration sensor or sensors is operatively connected to at least one circuit schematically represented 150. The at least one circuit 150 in the exemplary embodiment is operative to receive and analyze signals from the vibration sensor. The at least one circuit may include appropriate signal amplification, filtering and other signal conditioning and/or analysis circuitry which are operative to facilitate analysis of the vibration signals to identify conditions which correspond to vibrations associated with contact by reciprocating or rotating saw blades, and distinguish those vibrations from other conditions. Some exemplary circuits may include a processor 152 and at least one data store 154. The processor and data store in some exemplary embodiments enable programming of the at least one circuit of the control circuitry so as to facilitate programming that identifies vibrations corresponding to attacks and to distinguish them from other signals. In addition exemplary embodiments may provide for updating the programming to improve the analysis as new methods for attacks become known. The at least one circuit 150 in the exemplary embodiment is operative to receive and analyze signals from the vibration sensor. The at least one circuit may include appropriate signal amplification, filtering and other signal conditioning and/or analysis circuitry which are operative to facilitate analysis of the vibration signals to identify conditions which correspond to vibrations associated with contact by reciprocating or rotating saw blades, and distinguish those vibrations from other conditions.  Further some embodiments may include manual or programmable adjustments that enable a user to set certain parameters of the circuitry. These may include for example the ability to adjust the sensitivity of the circuitry with regard to amplitude and/or frequency by adjusting amplitude and/or frequency controls. A user can selectively establish the properties of the vibrations which must be sensed before at least one signal is output by the circuitry indicative of attack by a burglar tool are indicated."  (Davis, col.10,lns.42-51). As Davis is filtering on the vibration signal for the detection condition vs other conditions, the examiner understands this to be utilizing a pattern or criteria. In computing, a filter is a program or section of code that is designed to examine each input or output request for certain qualifying criteria and then process or forward it accordingly.  
Shafer is cited for the proposition that handling of goods by a customer is a movement detection event.  Davis further teaches that a detection of a particular movement event should be distinguished from other conditions (such as from the ambient environment) with the technique of filtering.  This avoids detection of a false positive.  Accordingly, the examiner understands the combination of Shafer/Davis would achieve the claimed invention.  
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-8, 11-13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (Pub. No.: US 2014/0351098 A1) hereinafter known as Shafer, in view of Davis US 8297494

Regarding claim 1, Shafer teaches a method for multi-sensor tag sale optimization (Paragraphs [0055] and [0056] teach the use of a processor, memory, and sensor. Paragraph [0057] teaches the use of numerous types of sensors.), 
comprising: 
detecting, by a processing circuit, movement of a tag by a first individual based on sensor data generated by sensors internal to the tag, the tag coupled to an item of an item set (Paragraph [0145] contains one example of analyzing sensor data generated by sensors internal to a tag. The data includes the movement profile and real-time tracking. Paragraphs [0055]-[0059] teach the use of a processor.); 
transitioning, by the processing circuit, an operational state of at least an electronic visual display of the tag from an off-state to an on-state (Paragraph [0057] teaches a jiggle switch can make it so the monitoring device goes from a sleep state to an awake state. Paragraph [0065] teaches detecting movement or handling. The abstract teaches the monitoring device contains a visual display. Paragraphs [0055]-[0059] teach the use of a processor.); 
analyzing, by the processing circuit, historical sale transaction information to determine a total number of sales of items in the item set over a first given period of time (Paragraph [0173] teaches determining the sales effects of moving display racks. Determining the sales effects would include analyzing historical sale transaction information to determine a total number of sales of items in the item set over a first given period of time. Paragraphs [0055]-[0059] teach the use of a processor.); 
comparing, by the processing circuit, the total number of sales to a first threshold value (Paragraph [0209] teaches comparing the sales to another value associated with the “pre-defined protocol.” This is the equivalent of a threshold value.); 
and causing, by the processing circuit, content displayed on the electronic visual display of the tag to be dynamically changed from a first value to a second value that is less than the first value, when the total number of sales is less than or equal to the first threshold value (Paragraph [0058] teaches displaying a price that is dynamic. Paragraph [0209] teaches lowering the price when the total number of sales is less than or equal to the first threshold value. It also teaches adjusting the price when the sales exceed a certain amount.).
Although Shafer teaches using processors and tags for detecting movement, Shafer does not explicitly disclose
distinguishing, by the processing circuit, the movement of the tag from movement caused by an inanimate object based on comparing the movement to a predefined movement pattern corresponding to an ambient vibration
Davis is directed to a anti theft alarm system.  (Davis, abstract).  Davis discloses a vibration sensor that is coupled to a monitor which is capable of distinguishing an alert condition from ambient motion.  (Davis, col.10,lns.22-60, “In the exemplary embodiment the vibration sensor is operative to sense oscillating vibrations that correspond to burglar tools such as a reciprocating saw and/or a rotating saw that would be used by a criminal to attack mechanisms in the depository head. In the exemplary embodiment the vibration sensor is configured to operate in conjunction with sensing circuitry that operates to sense vibration that corresponds to burglar tools such as a saw, but does not result in giving false alarms due to vibrations sensed from operation of the depository head, the movement of deposit bags, ambient vibrations due to passing vehicles or other conditions that cause vibration but which are not generally associated with an attack. Further it should be understood that while only one vibration sensor is shown, alternative arrangements may include multiple sensors at disposed locations on the depository head and chest. Such multiple sensors may be operative to provide additional or redundant signals that can be used for analysis purposes and verifying the character of the vibrations sensed. Of course this approach is exemplary, and in other embodiments other approaches may be used.  As shown in FIG. 21 the vibration sensor or sensors is operatively connected to at least one circuit schematically represented 150. The at least one circuit 150 in the exemplary embodiment is operative to receive and analyze signals from the vibration sensor. The at least one circuit may include appropriate signal amplification, filtering and other signal conditioning and/or analysis circuitry which are operative to facilitate analysis of the vibration signals to identify conditions which correspond to vibrations associated with contact by reciprocating or rotating saw blades, and distinguish those vibrations from other conditions. Some exemplary circuits may include a processor 152 and at least one data store 154. The processor and data store in some exemplary embodiments enable programming of the at least one circuit of the control circuitry so as to facilitate programming that identifies vibrations corresponding to attacks and to distinguish them from other signals. In addition exemplary embodiments may provide for updating the programming to improve the analysis as new methods for attacks become known.”). Davis and Shafer both teach using sensors which can detect motion or movement. Adding the motion pattern of Davis to the motion detection of Shafer would not interfere with the functionality of Shafer, and the combination would yield predictable results (e.g. filtering ambient movement from the detection condition [e.g. movement (Shafter para 0145)]).

Regarding claim 12, Shafer teaches a system, comprising: 
a processor (Paragraphs [0055] and [0056] teach the use of a processor, memory, and sensor.); and 
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for multi-sensor tag sale optimization, wherein the programming instructions comprise instructions to (Paragraphs [0055] and [0056] teach the use of a processor, memory, and sensor. Paragraph [0057] teaches the use of numerous types of sensors.): 
detect, by a processing circuit, movement of a tag by a first individual based on sensor data generated by sensors internal to the tag, the tag coupled to an item of an item set (Paragraph [0145] contains one example of analyzing sensor data generated by sensors internal to a tag. The data includes the movement profile and real-time tracking. Paragraphs [0055]-[0059] teach the use of a processor.); 
cause, by the processing circuit, an operational state of at least an electronic visual display of the tag to transition from an off-state to an on-state when movement of the tag is caused by the first individual (Paragraph [0057] teaches a jiggle switch can make it so the monitoring device goes from a sleep state to an awake state. The abstract teaches the monitoring device contains a visual display. Paragraphs [0055]-[0059] teach the use of a processor.); 
analyze, by the processing circuit, historical sale transaction information to determine a total number of sales of items in the item set over a first given period of time (Paragraph [0173] teaches determining the sales effects of moving display racks. Determining the sales effects would include analyzing historical sale transaction information to determine a total number of sales of items in the item set over a first given period of time. Paragraphs [0055]-[0059] teach the use of a processor.); 
compare, by the processing circuit, the total number of sales to a first threshold value (Paragraph [0209] teaches comparing the sales to another value associated with the “pre-defined protocol.” This is the equivalent of a threshold value. Paragraph [0211] teaches the use of a processor.); 
and cause, by the processing circuit, content displayed on the electronic visual display of the tag to be dynamically changed from a first value to a second value that is less than the first value, when the total number of sales is less than or equal to the first threshold value (Paragraph [0058] teaches displaying a price that’s dynamic. Paragraph [0209] teaches lowering the price when the total number of sales is less than or equal to the first threshold value. It also teaches adjusting the price when the sales exceed a certain amount.).

Although Shafer teaches using processors and tags for detecting movement, Shafer does not explicitly disclose
distinguishing, by the processing circuit, the movement of the tag from movement caused by an inanimate object based on comparing the movement to a predefined movement pattern corresponding to an ambient vibration
See prior art rejection of claim 1 regarding Davis.


Regarding claims 2 and 13, Shafer and Davis teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the processor is at least partially implemented in at least one of the tag and a computing device remotely located from the tag (Paragraph [0041] teaches a remote processor; and paragraph [0055] teaches the tag/monitoring device can contain a processor too.).

Regarding claims 4 and 15, Shafer and Davis teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the programming instructions further comprise instructions to analyze the sensor data to determine if the item was handled at a first location in a facility and left at the first location (Paragraph [0209] teaches monitoring the handling/movement of the items.).

Regarding claims 5 and 16, Shafer and Davis teach the method according to claim 4 and the system according to claim 15. 
Shafer further teaches the programming instructions further comprise instructions to: determine a total number of times the item was handled and placed back at the first location over a second given period of time (Paragraph [0209] teaches monitoring the handling/movement of the items.);
compare the total number of times the item was handled and placed back at the first location over a second given period of time to a second threshold value (Paragraph [0209] teaches raising/lowering the price based on the increased/decreased customer handling. To know if the handling is decreasing or increasing, it needs to be compared to another period of time.);
and perform at least one of the following operations when the total number of times the item was handled and placed back at the first location over a second given period of time exceeds the second threshold value: notifying a second individual that the second threshold value has been exceeded so that the second individual can make a determination as to whether a display location of the item should be changed; or determining a proposed new display location for the item in the facility based on pre-defined criteria, and notifying the second individual of the proposed new display location (Paragraph [0209] also teaches the tag notifies a second individual (sales personnel) when the threshold has been reached. The item is then moved to a clearance rack. The price may also be modified, so the items can stay in their location.).

Regarding claims 6 and 17, Shafer and Davis teach the method according to claim 5 and the system according to claim 16. 
Shafer further teaches the pre-defined criteria comprises at least one of (a) item type categories assigned to different sections of the facility, (b) a type categorization, (c) a priority level of the item relative to that of other items, or (d) historical data indicating which physical locations in a section of the facility have higher sale rates (Figure 19 and paragraphs [0204] and [0205] teach using pre-defined criteria determine where an item should be located. The predefined criteria includes a floor plan.).

Regarding claims 7 and 18, Shafer and Davis teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the programming instructions further comprise instructions to analyze the sensor data to determine if the item was picked up from a first location and dropped off at a second 

Regarding claims 8 and 19, Shafer and Davis teach the method according to claim 7 and the system according to claim 18. 
Shafer further teaches the programming instructions further comprise instructions to notify a second individual that the item has been misplaced when a determination is made that the item was picked up from the first location and dropped off at the second 

Regarding claims 11 and 22, Shafer and Davis teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the programming instructions further comprise instructions to: analyze the sensor data to determine if the item left a facility without a sale conversion (Paragraph [0068] teaches tracking a tag that’s been removed from the store due to theft.);
and notify a second individual of a possible theft of the item if a determination is made that the item left the facility without a sale conversion (Paragraph [0082] teaches an alarm system being associated with the monitoring devices/tags.).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer, in view of Davis, in further view of Allen (Pub. No.: US 2012/0055985 A1).

	Regarding claims 3 and 14, Shafer and Davis teach the method according to claim 1 and the system according to claim 12. Although Shafer teaches the use of a speaker to alert people, Shafer is silent on the use of an auditory alert for informing individuals the item has been placed on sale.
	Allen teaches an auditory alert to be output from the tag for informing individuals that the item has been placed on sale (In paragraph [0024], Allen teaches audio alerts being provided to the customer when an item is put on sale.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Shafer to incorporate the auditory alert for sales taught by Allen. Shafer and Allen both teach merchandise tracking systems. Combining the auditory alert from Allen to the system of Shafer would not have altered the functionality of Shafer, and would have yielded predictable results. In paragraph [0024], Allen teaches the motivation as being able to, “provide in-store marketing to consumers.”

Claims 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer, in view of Davis, in further view of Ebert et al. (Pub. No.: US 2003/0227392 A1) hereinafter known as Ebert.

Regarding claims 9 and 20, Shafer and Davis teach the method according to claim 8 and the system according to claim 19, wherein the programming instructions further comprise instructions to: determine if the item is a cold storage item (Figure 12 and paragraphs [0154] through [0157] teach the tags include product information and specifications. Paragraph [0057] also teaches the tag can have temperature sensors.);
	determine if the second location is a cold storage location (Figure 19 teaches determining the location and comparing it to the marketing compliance set design. If an item is labeled as a cold storage item, it should be in the cold storage area.);
	determine an amount of time the item has been removed from cold storage when a determination is made that the item is a cold storage item and the second location is not a cold storage location (Figure 12 and paragraphs [0154] through [0157] teach the tags include product information and specifications, which would include whether the item is a cold storage item or not. Paragraphs [0078] and [0079] teach real time tracking of an item. This real time tracking would show whether the second location was in cold storage or not.);
	Shafer is silent on comparing the amount of time to a third threshold value; and issuing a warning message to the second individual that (a) the item has passed an expiry period when the amount of time is greater than the third threshold value or (b) there is a certain amount of time until the item reaches the expiry period when the amount of time is less than the third threshold value.
	Ebert teaches comparing the amount of time to a third threshold value (Paragraph [0177] teaches the device tracks the temperature of the item, and it compares the temperature to the threshold value. The time to the third threshold value is the time it takes to reach the specific temperature.);
	and issuing a warning message to the second individual that (a) the item has passed an expiry period when the amount of time is greater than the third threshold value or (b) there is a certain amount of time until the item reaches the expiry period when the amount of time is less than the third threshold value (Paragraph [0177] also teaches the expiration date can be updated based on the temperature history log. The temperature history log tracks both temperature and time. The amount of time is less than the third threshold, when the temperature is less than the temperature threshold.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Shafer to incorporate the expiry period functionalities of Ebert to include comparing the amount of time to a third threshold and issuing warnings involving expiration. Shafer and Ebert both teach attaching tags to items for tracking movement. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized the results of the combination would have been predictable. In paragraph [0178], Ebert teaches the motivation is, “…providing better customer satisfaction...”

	Regarding claims 10 and 21, Shafer, Davis, and Ebert teach the method according to claim 9 and the system according to claim 20. Shafer is silent on the programming instructions further comprise instructions to cause an alert to be output from the tag alerting onlookers that the item passed the expiry period or is about to pass the expiry period.
	Ebert further teaches the programming instructions further comprise instructions to cause an alert to be output from the tag alerting onlookers that the item passed the expiry period or is about to pass the expiry period (Paragraphs [0177] and [0178] teach the device can display the products have spoiled/expired The device can also update the expiration date, which could show the items is about to expire/spoil.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Shafer to incorporate the teachings of Ebert to include alerting the onlookers an item is expired or about to expire. Shafer and Ebert both teach attaching tags to items for tracking movement. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized the results of the combination would have been predictable. In paragraph [0178], Ebert teaches a motivation is, “…providing better customer satisfaction...” In paragraph [0178], Ebert teaches a motivation as being able to, “…decrease the number of boxes rejected…”

15AFDOCS/22069136.3Application No.: 15/849,231 Attorney Docket No.: 039636.04900/T-RS-00165-US
Conclusion
Relevant art not relied on but made of record include
Lu 20180196972 discloses an inventory sensor tag system that distinguishes movement from environmental vibrations.  (Lu, para 0194, “The examples provided in FIGS. 25A and 25B describe a system 2777 in which a tag 2590 that includes a shock sensor 2592 coupled to a processing device, such as tag microcontroller 2591. As will be described in more detail, the shock sensor 2592 responds to motion above a certain threshold, so ambient noise or other sources of vibration, such as a passing shopping cart, high volume, low frequency music, accidental bumps or intentional picking up and putting down or the like do not create false indications of movement from the tag's location. For example, the tag 2590 may be accelerated above the certain threshold, and in response the ball is deflected to contact one of the metal cavity walls, which closes the circuit and enables a brief current to flow. Detection of a current pulse can be used to trigger a process for determining that the tag has moved, and performing the subsequent estimation and reporting of the tag's new position by the tag microcontroller 2591. Except when an acceleration occurs, the shock sensor 2592 uses very little power, i.e., much less than an accelerometer.”)7


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/               Primary Examiner, Art Unit 3687